Case 2:18-cv-02585-NGG-RLM Document 39 Filed 09/14/20 Page 1 of 19 PageID #: 555




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       Dr. WEN-TING ZHENG-SMITH,
                                                             MEMORANDUM & ORDER
                                   Plaintiff,                 18-CV-2585 (NGG) (RLM)
                      -against-
        NASSAU HEALTH CARE CORPORATION,
        DR. VICTOR POLITI, and DR. JOHN RIGGS,
                                   Defendants.


              NICHOLAS G. GARAUFIS, United States District Judge.
              Plaintiff Dr. Wen-Ting Zheng-Smith brings this action against De-
              fendants Nassau Healthcare Corporation d/b/a NUHealth
              System, Dr. Victor Politi ("Dr. Politi"), and Dr. John Riggs ("Dr.
              Riggs") (collectively, "Defendants"), following the termination of
              her residency in the Department of Obstetrics and Gynecology
              (the "Department") at Nassau University Medical Center
              ("NUMC"), operated by Defendant NUHealth System. Specifi-
              cally, Plaintiff asserts claims for: (1) race and national origin
              discrimination under Title VII of the Civil Rights Act of 1964 (''Ti-
              tle VII"), the New York State Human Rights Law ("NYSHRL") as
              codified at N.Y. Exec. Law§ 296, and 42 U.S.C. § 1981; (2) caus-
              ing a hostile work environment in violation of Title VII and
              NYSHRL; (3) retaliation against Plaintiff under Title VII,
              NYSHRL, and Section 1981; and (4) aiding, abetting, inciting,
              compelling, or coercing discriminatory acts, under NYSHRL.
              Now before the court is Defendants' motion for summary judg-
              ment. (See Mem. in Supp. of Defs. Mot. for Summ. J. ("Mem.")
              (Dkt. 34); PL Mem. in Opp. to Mot. For Summ. J. ("Opp.") (Dkt.
              37); Defs.' Reply (Dkt. 38).) For the reasons that follow, Defend-
              ants' motion is GRANTED with prejudice.




                                                 1
Case 2:18-cv-02585-NGG-RLM Document 39 Filed 09/14/20 Page 2 of 19 PageID #: 556




             I.   BACKGROUND 1

                  A. Plaintiffs Employment and Termination from
                     NUMC
             Plaintiff was born and educated in China where she received her
             initial medical training. (Tr. of Dec. 1, 2017 Def. Dr. Riggs
             ("Riggs Tr.") (Dkt. 32-3) at 16: 18-24.) She immigrated to the
             United States and worked for five years at Mount Sinai Hospital
             where she was an embryologist. (Id. at 17:2-3.) In June 2015,
             Plaintiff began her residency as a first-year ("PGY-1") at Jamaica
             Hospital Medical Center, after which she transferred to NUMC
             and began work as a second-year resident ("PGY-2") in the De-
             partment of Obstetrics and Gynecology ("OB/GYN"). (Pl. Resp.
             to Defs. Local R. 56.1 Statement ("56.1 Resp.") (Dkt. 35) 'I 5.)
             On March 1, 2016, Dr. Alan Garely, Chair of OB/GYN at South
             Nassau Communities Hospital, where Plaintiff was completing a
             rotation, wrote a letter to Dr. Maggie Tetrokalashvili, OB/GYN
             Program Director at NUMC, regarding Plaintiffs performance.
             (Dr. Alan Garely Letter of March 1, 2016 ("Garely Letter") (Dkt.
             32-7) .) Dr. Tetrokalashvili shared the letter with Dr. Riggs, Chair
             of NUMC's OB/GYN department. (56.1 Resp. 'I 17; Riggs Tr. at
             9:12-17.) Dr. Garely recommended that Plaintiff "be immedi-
             ately removed from her rotation" because "[s]he is unsafe and


             1 The court constructs the following statement of facts from the
             parties' Local Rule 56.1 Statements and the admissible evidence
             they submitted. Except where otherwise noted, the following
             facts are undisputed. Where the parties allege different facts,
             the court notes the dispute and credits the Plaintiffs version if it
             is supported by evidence in the record. All evidence is construed
             in the light most favorable to the non-moving party with all
             "reasonable inferences" drawn in its favor. ING Bank N. V. v.
             M/V Temara, IMO No. 9333929, 892 F.3d 511, 518 (2d Cir.
             2018).




                                              2
Case 2:18-cv-02585-NGG-RLM Document 39 Filed 09/14/20 Page 3 of 19 PageID #: 557




             will harm women." (Garely Letter at 1.) Citing specific instances,
             Dr. Garely stated, among other things, that:
                  She can't prioritize duties ... She can't be trusted at sign outs
                  . . . She can't be trusted ever . . . She is nasty to the nurses
                  and refuses to see patients when called ... She is frequently
                  missing for hours and nobody knows where she is. She can-
                  not formulate treatment plans and implement them. She
                  lacks insight into her shortcomings and doesn't seem to un-
                  derstand why she is being criticized. There is not one nurse
                  or physician who would choose to work with her.
             (Id.) Dr. Garely also included comments from other members of
             his department, including that Plaintiff was "[t]he worst resident
             I've ever encountered"; that she displayed "consistent unprofes-
             sionalism and dereliction of duties"; and that "she should not be
             trusted with the care of any woman." (Id. at 1-5.)
             Soon after, Dr. Riggs and other members of the Department met
             with Plaintiff to discuss her performance during the rotation at
             South Nassau. (56.1 Resp. 'I 27.) Plaintiff expressed that she felt
             her biggest weaknesses were her communication skills and lan-
             guage and culture barriers. (Id.) Plaintiff was given a new
             mentor, Dr. Lennox Bryson, and placed on a remediation plan.
             (Id. 'I 28.) She also sent an email to Dr. Garely and other South
             Nassau staff members, apologizing for her misconduct and inap-
             propriate behavior. (Id. 'I 31.)2 Plaintiff successfully completed
             the initial remediation on July 5, 2016. (Outcome of PL Remedi-
             ation Plan of July 5, 2016 (Dkt. 36-8).)
              On August 31, 2016, a medical assistant in NUMC's ambulatory
             clinic observed Plaintiff use profane language when inserting a


             2Although it is undisputed that Plaintiff sent this email, Plaintiff argues
             that her apology was not sincere. (56.1 Resp. 'I 31.) She claims that Dr.
             Riggs "forced [her] to apologize in writing for non-existing medical 'errors'
             and non existing 'wrongdoings"'. (Aff. of Dr. Zheng-Smith (Dkt. 36-7) 'I 9 .)




                                                  3
Case 2:18-cv-02585-NGG-RLM Document 39 Filed 09/14/20 Page 4 of 19 PageID #: 558




             speculum into a patient. (56.1 Resp. 'I 35.) 3 When the patient
             seemed uncomfortable, Plaintiff told her to think about some-
             thing that made her happy, to which the patient responded that
             she had recently been on vacation. (Riggs Tr. at 21:23- 22:3.)
             Plaintiff responded, "Oh, you can afford to go on a vacation? I
             can't." The patient then began to cry. (Id.) 4 The following day,
             Plaintiff spoke with Dr. Tetrokalashvili and confirmed the story.
             (Riggs Tr. at 22: 12-15.) Dr. Riggs, in consultation with other hos-
             pital staff, decided to place Plaintiff on a second remediation,
             beginning on October 6, 2016. (56.1 Resp. 'I 37.)
             On November 15, 2016, a labor and delivery nurse reported to
             Dr. Riggs and Department leadership that Plaintiff failed to
             properly clamp a baby's umbilical cord during an uncomplicated
             vaginal delivery, which could have caused danger to the baby
             and mother. (56.1 Resp. 'I 38.) Plaintiff disputes that any mal-
             practice occurred. (Id.) However, Plaintiff admits that instead of
             reporting the incident to her attending-in-charge along the chain
             of command-a subject on which she was instructed during her
             first remediation (56.1 Resp. '134)-Plaintiff went directly to the
             patient "to investigate" and to "set the record straight". (Id. '139.)
             A few days later, Plaintiff was assisting with a C-Section when
             she allegedly handed a knife to the scrub nurse improperly, caus-
             ing the nurse to cut her finger. (Id. 'I 40.)
             Dr. Riggs met with Dr. Tetrokalashvili and other members of the
             Department to discuss Plaintiffs performance. (Id. 'I 41.) The
             group decided that Plaintiff would be placed on institutional pro-
             bation for three months, effective January 6, 2017, due to her




             3 Plaintiff disputes using profanity and insists that she told the patient that
             the speculum was "no bigger than a cork." (56.1 Resp. 'l 35.)
             4 Plaintiff claims that her comment about not being able to afford a vaca-
             tion was a joke. (Riggs Tr. at 24:6-7.)




                                                   4
Case 2:18-cv-02585-NGG-RLM Document 39 Filed 09/14/20 Page 5 of 19 PageID #: 559




             clinical issues, unprofessionalism, and history of prior remedia-
             tions. (Id.) At the beginning of the probationary period, Plaintiff
             attended a meeting with Dr. Riggs, Dr. Tetrokalashvili, and oth-
             ers, who reviewed her record and provided her with feedback.
             (Id. 'I 42.) At the meeting, Dr. Bryson, Plaintiff's assigned men-
             tor, commented that her "lack of judgment is not safe, and
             patients may die if she continues what she's doing." (Riggs Tr. at
             33:20-34:2.) Plaintiff stated that she felt she would not be able
             to complete the probationary period and felt her problem was
             simply language and communication skills. (56.1 Resp. 'I 42.)
             Plaintiff refused to sign the probation document. (Id. 'I 43.)
             On February 3, 2017, Plaintiff emailed Dr. Bryson and Dr.
             Tetrokalashvili after an incident that occurred during a rotation
             at Memorial Sloan Kettering Cancer Center (PL Feb. 3, 2017 E-
             mail (Dkt. 32-9).) Plaintiff apologized for giving an incorrect
             dose of medicine to a patient that could have caused renal dam-
             age, especially considering the patient's medical history. She
             concluded that:
                 I felt very bad for the incident from that moment on, and I
                 did learn very well from this case that I need to be extremely
                 careful and double check with my supervisor regarding the
                 treatment plan, necessity and dosage of a medication in a
                 scenario that I am not familiar with before I make any deci-
                 sion or give prescriptions to the patient.
             (Id.) Plaintiff received mostly "barely satisfactory" evaluations
             from her rotation at Memorial Sloan Kettering. (Riggs Tr. at
             32:15-22.)
             Later that month, Plaintiff attended a follow-up meeting with Dr.
             Bryson and Dr. Tetrokalashvili, where she was told that "the fac-
             ulty and chief resident observed her and find her insubordinate.
             She doesn't listen. She's just focused on what she wants to do.
             Doesn't accept feedback. Not following directions." (56.1 Resp. 'I
             45.) The chief resident, Dr. Emma Hackett stated, "Dr. Zheng-




                                             5
Case 2:18-cv-02585-NGG-RLM Document 39 Filed 09/14/20 Page 6 of 19 PageID #: 560




             Smith was missing on educational rounds. She was told to put
             orders and follow through, and she doesn't. The residents don't
             feel that they can even trust her, and she's not at the level she
             should be." (Id.)
             On March 17, 2017, the faculty informed Plaintiff that she was
             not prepared to move forward as scheduled to become a PGY-4
             chief resident. (Id. 'l 46.) Then, at a follow-up meeting, the fac-
             ulty presented to Plaintiff a plan to provide her with additional
             medical, leadership, and communications training during the
             three extra months she was to spend as a PGY-3. (Id. 'l 48.) To-
             wards the end of the three-month period, chief resident Dr. Aries
             Kuo reported that Plaintiff was "more of a burden on the whole
             team compared to the other PGY-3 residents", and her PGY-3 res-
             idency status was extended for another six months. (Id. 'l'l 49-
             50.)
             In September 2017, Department members met with Plaintiff to
             discuss her unexcused and unreported absences from work over
             the prior week, following the extension of her PGY-3 residency
             status. (Id. 'l 52.) On October 3, 2017, Dr. Riggs confronted Plain-
             tiff over reports that she had been using her cell phone to take
             audio recordings of physicians and patients in the clinic without
             their knowledge, putting patients' protected health information
             at risk. (Id. 'l 53; Riggs Tr. at 49:6-24.) Plaintiff refused to re-
             spond to the allegation and she was suspended pending an
             investigation. (56.1 Resp. 'l 53.) After a week-long investigation,
             the Department voted unanimously to terminate Plaintiff from
             her position. (Id. 'l 54). Before the conclusion of the investigation
             and the vote, Plaintiff forwarded a notice of appeal to the CEO of
             NUMC, Dr. Politi. On October 23, 2017, NUMC's counsel in-
             formed Plaintiff that her request for an appeal of her suspension
             and termination were reviewed by NUMC's President and were
             denied. (NUMC Oct. 23, 2017 Appeal Letter (0kt. 32-6).)




                                              6
Case 2:18-cv-02585-NGG-RLM Document 39 Filed 09/14/20 Page 7 of 19 PageID #: 561




             Plaintiff then requested a formal hearing pursuant to NUMC's Ac-
             ademic Affairs Policy. The hearing took place on December 1,
             2017. (Tr. of Dec. 1, 2017 Proceeding (Dkt. 32-3).) Plaintiff had
             an opportunity to bring witnesses but did not. Three doctors ap-
             peared as witnesses on behalf of the OB/GYN Department. (Id.)
             The panel voted unanimously to uphold Plaintiffs termination.
             (56.1 Resp. 'l 59.)
                 B. Alleged Discrimination, Hostile Work Environment,
                    and Retaliation
             Plaintiff maintains that she was subject to discrimination as a
             Chinese immigrant and to a hostile work environment. Specifi-
             cally, she alleges that Dr. Riggs disparaged her accent and oral
             communication abilities on multiple occasions:
                 •   On July 13 and August 10, 2016, Dr. Riggs asked Dr.
                     Bryson to "translate" what Plaintiff was saying, as she
                     presented patient cases in English. (Compl. (Dkt. 1) 'l
                     40.)
                 •   On January 6, 2017, Dr. Riggs "ridiculed and mocked"
                     Plaintiffs accent during a meeting. (Id. 'l 47.) Plaintiff
                     avers that Dr. Riggs routinely complained about her ac-
                     cent in meetings. (Id. 'l 45.)
                 •   On February 16, 2017, Dr. Riggs complained that Plain-
                     tiff was speaking too quickly and that he could not
                     understand her due to her accent. He required that she
                     present "repetitively'' in order to be more clear, which
                     caused the meeting to last approximately 45 minutes,
                     about twice its normal length. (Id. 'l 50.) The following
                     day, at the same meeting, Dr. Riggs stopped Plaintiffs
                     presentation after two minutes because she was speaking
                     too slowly and giving too much detail. Dr. Riggs then
                     abandoned the meeting. (Id. 'l 51.)
             Defendants deny the allegations related to those specific in-
             stances. (Defs.' Ans. (Dkt. 13) 'l'l 40, 45, 47, 50, 51.) Plaintiff




                                             7
Case 2:18-cv-02585-NGG-RLM Document 39 Filed 09/14/20 Page 8 of 19 PageID #: 562




             alleges that she complained to an attending physician about how
             Dr. Riggs treated her and that the attending physician noted that
             another colleague had commented that Dr. Riggs's behavior to-
             wards Plaintiff was 'Just too much". (Compl. Cf'! 48-49.) Plaintiff
             also claims to have stated at an OB/GYN Department meeting in
             November 2016 that she was "a small immigrated [sic] Chinese
             woman who was an easy target to be picked on by prejudice peo-
             ple." (Id. Cf 43.) In addition to her allegations of specific
             misconduct by Dr. Riggs, Plaintiff argues that she was treated in-
             equitably in comparison with other residents who were not
             Chinese immigrants. (Compl. Cf'! 53-58.) She states that several
             residents who scored lower than the 25 th percentile on the Coun-
             cil on Resident Education in Obstetrics and Gynecology
             ("CREOG") Exam in January 2017 were not given remediation
             plans while she, who maintained the best CREOG score in her
             class for three straight years, was. (Id. 'I'! 69-70). Defendants
             deny that claim, including Plaintiffs claims about her CREOG
             scores. (Ans. 'I 70.)
             Plaintiff claims that a number of adverse employment actions
             were the result of discrimination against her and in retaliation
             against her for reporting that discrimination. She alleges that she
             was demoted from leadership training when she was held at
             PGY-3 status while her co-residents progressed to PGY-4 status
              (Id. Cf 54); that she was supervised by residents more junior than
             she (Id. 'I 55); that she was prevented from engaging in surgical
             training (Id. 'I 56); that she was kept out of specialized clinics
             and senior roles (Id. 'I 58); that she was improperly placed and
             kept on institutional probation and remediation plans (Id. '!Cf 63-
             68; 71-79); and finally that she was wrongfully terminated, in a
             process not compliant with NUMC's policies and procedures (Id.
             '['[ 89-100) .
             Plaintiff filed a complaint with the Equal Employment Oppor-
             tunity Commission ("EEOC") on November 1, 2017. (EEOC




                                             8
Case 2:18-cv-02585-NGG-RLM Document 39 Filed 09/14/20 Page 9 of 19 PageID #: 563




             Compl. (Dkt. 32-11).) She filed a complaint with the New York
             State Division of Human Rights on January 16, 2018. (NYSDHR
             Compl. (Dkt. 32-10).) On February 1, 2018, Plaintiff received a
             Right to Sue Letter from the EEOC. (Compl. ff 7.) She filed her
             complaint before the court on May 1, 2018. (Compl.)

             II. LEGAL STANDARD

             Summary judgment is appropriate when "the movant shows that
             there is no genuine dispute as to any material fact and the mo-
             vant is entitled to judgment as a matter of law." Fed. R. Civ. Pro.
             56(a). ''The role of the court is not to resolve disputed issues of
             fact but to assess whether there are any factual issues to be tried.
             In determining whether summary judgment is appropriate, this
             [c]ourt will construe the facts in the light most favorable to the
             non-moving party and must resolve all ambiguities and draw all
             reasonable inferences against the movant." Brod v. Omya, Inc.,
             653 F.3d 156, 164 (2d Cir. 2011). 5 "A 'material' fact is one capa-
             ble of influencing the case's outcome under governing
             substantive law, and a 'genuine' dispute is one as to which the
             evidence would permit a reasonable juror to find for the party
             opposing the motion." Figueroa v. Mazza, 825 F.3d 89, 98 (2d
             Cir. 2016) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
             248 (1986)). The movant may discharge its initial burden by
             demonstrating that the non-movant "has 'failed to make a show-
             ing sufficient to establish the existence of an element essential to
             that party's case, and on which that party will bear the burden of
             proof at trial."' Lantheus Med. Imaging, Inc. v. Zurich Am. Ins. Co.,
             225 F. Supp. 3d 443,451 (S.D.N.Y. 2015) (quoting Celotex Corp.
             v. Catrett, 477 U.S. 317, 322-323 (1986)).



             5 When quoting cases, and unless otherwise noted, all citations and quota-
             tion marks are omitted and all alterations are adopted.




                                                 9
Case 2:18-cv-02585-NGG-RLM Document 39 Filed 09/14/20 Page 10 of 19 PageID #: 564




              While the court must draw all inferences in favor of the non-mo-
              vant, the non-movant "may not rely on mere speculation or
              conjecture as to the true nature of the facts to overcome a motion
              for summary judgment." Fletcherv. Atex, Inc., 68 F.3d 1451, 1456
              (2d Cir. 1995). Finally, in considering the movant Defendants'
              motion, the court is mindful that the Second Circuit "has long
              recognized the need for caution about granting summary judg-
              ment to an employer in a discrimination case where . . . the
              merits tum on a dispute as to the employer's intent." Wal.sh v.
              New York City Haus. Auth., 828 F.3d 70, 74 (2d Cir. 2016). Nev-
              ertheless, "[t]hough caution must be exercised in granting
              summary judgment where intent is genuinely in issue, summary
              judgment remains available to reject discrimination claims in
              cases lacking genuine issues of material fact." Chambers v. TRM
              Copy Ctrs. Corp., 43 F.3d 29, 40 (2d Cir. 1994).

              III. DISCUSSION

              Because Plaintiff alleges overlapping factual claims that consti-
              tute violations of multiple federal and state statutes, the court
              organizes its analysis by theory of discrimination.
                  A. Race and National Origin Discrimination
              Claims for race and national origin discrimination under Title VII,
              NYSHRL, and 42 U.S.C. §1981 are all analyzed using the burden-
              shifting framework established by the Supreme Court in McDon-
              nell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Wal.sh, 828
              F.3d at 74-75 (applying framework to Title VII and NYSHRL);
              Gant ex rel. Gant v. Wallingford Bd. of Educ., 195 F.3d 134, 146
              (2d Cir. 1999) (applying framework to§ 1981). Under that fa-
              miliar test, a plaintiff must first make out a prima fade case by
              showing that: (1) she is a member of a protected class; (2) she
              was qualified for and satisfactorily performing her job; (3) she
              suffered an adverse employment action; and (4) the circum-
              stances of the adverse action raise an inference of discrimination.




                                              10
Case 2:18-cv-02585-NGG-RLM Document 39 Filed 09/14/20 Page 11 of 19 PageID #: 565




              McDonnell Douglas, 411 U.S. at 802. Once a plaintiff makes a
              prima facie showing, "discriminatory animus is presumed and
              the burden shifts to defendant to articulate a legitimate non-dis-
              criminatory reason for the employment decision. If defendant
              does so, the plaintiff must show that the articulated non-discrim-
              inatory reason for defendant's action is in fact a pretext for
              discrimination." Jetter v. Knothe Corp., 324 F.3d 73, 75 (2d Cir.
              2003). To successfully rebut a defendant's non-discriminatory ra-
              tionale, "the plaintiffs admissible evidence must show
              circumstances that would be sufficient to permit a rational finder
              of fact to infer that the employer's employment decision was
              more likely than not based in whole or in part on discrimination."
              Terry v. Ashcroft, 336 F.3d 128, 138 (2d Cir. 2003).

                       1.   Plaintiffs Prima Facie Case
              Plaintiff is a member of a protected class who suffered adverse
              employment actions. Whether she can make a prima facie case
              of discrimination therefore turns on whether she was "satisfacto-
              rily performing her job." See Mauze v. CBS Corporation, 340 F.
              Supp. 3d 186,207 (E.D.N.Y. 2018), recons. on other grounds and
              aff'd 15-cv-4905 (RJD), 2019 WL 8137641 (E.D.N.Y. Jan. 23,
              2019). The requirements for a prima fade showing are "mini-
              mal". James v. New YorkRacingAss'n, 233 F.3d 149, 157 (2d Cir.
              2000). Still, where an employee's behaviors were "unprofes-
              sional, disruptive, [or] impeded [] colleagues' abilities to
              complete urgent tasks", a court may find that the employee fails
              to clear even the low bar required to shift the burden to the de-
              fendant employer. Mauze 340 F. Supp. 3d at 208.
              Here, Plaintiff has failed to make a prima fade case because she
              has failed to show that she satisfactorily performed the duties of
              her job. Over the course of 18 months, medical personnel at three
              different health care facilities observed Plaintiffs job perfor-
              mance and found that she was "unsafe and will harm women";
              that "her lack of judgment is not safe and patients may die if she




                                              11
Case 2:18-cv-02585-NGG-RLM Document 39 Filed 09/14/20 Page 12 of 19 PageID #: 566




              continues what she's doing"; and that "she is a danger to her pa-
              tients". (Defs. 56.1 'l'l 17, 44, 22.) Plaintiff was consistently
              evaluated as "unprofessional". (Id. 'I'! 19, 41.) She had multiple
              unexcused absences from work. (Id. 'I 52). Despite specific train-
              ing and remediation on the importance of following proper
              internal reporting channels within the hospital, Plaintiff disre-
              garded them. (Id. 'l 39.) In the context of medical care, the
              inability to work appropriately with supervisors can put patients
              at risk, as Plaintiff acknowledged in an email she sent after she
              failed to follow a supervisor's treatment plan and administered a
              dosage of medicine to a patient that could have caused long term
              renal damage. (Pl. Feb. 3, 2017 Email.)
              Plaintiff points to a May 7, 2017 evaluation, on which she scored
              "satisfactory" or better in 18 of 28 categories, as evidence that
              she performed her job satisfactorily. (56.1 Resp. 'l 10.) However,
              the court considers that evaluation in context, along with other
              performance evaluations over time. Williams v. Alliance Nat'l Inc.,
              No. 98-cv-7984 (RCC), 2001 WL 274107 at *5 (S.D.N.Y. March
              19, 2001). Accordingly, the court declines to ascribe more weight
              to one middling evaluation than to 18 months' worth of consist-
              ently negative and alarming feedback about Plaintiff's job
              performance, including formal evaluations in which she was
              rated as "Poor" in the areas of Professional Judgment, Ethical
              Conduct, and Cooperativeness. (56.1 'I 10.) Similarly, the fact
              that Plaintiff was promoted from PGY-2 to PGY-3 cannot alone
              demonstrate satisfactory job performance considering the feed-
              back she received along the way, her numerous remediations for
              poor performance, and the faculty's decision not to promote her
              from PGY-3 to PGY-4 along with the rest of her cohort.
              Equally unavailing is Plaintiff s attempt to establish discrimina-
              tion on the basis of disparate treatment. "A showing of disparate
              treatment-that is, a showing that an employer treated plaintiff




                                              12
Case 2:18-cv-02585-NGG-RLM Document 39 Filed 09/14/20 Page 13 of 19 PageID #: 567




              less favorably than a similarly situated employee outside his pro-
              tected group-is a recognized method of raising an inference of
              discrimination for the purposes of malting out a primafacie case."
              Ruiz v. Cnty. of Rockland, 609 F.3d 486, 493 (2d Cir. 2010). To
              establish disparate treatment, there must be a reasonably close
              resemblance of the facts and circumstances of a plaintiffs and a
              comparator's cases, such that the comparator "must be similarly
              situated to the plaintiff in all material respects." Abdul-Hakeem v.
              Parkinson, 523 F. App'x 19, 21 (2d Cir. 2013). Although the two
              positions need not be identical, they must be "sufficiently similar"
              to support "at least a minimal inference that the difference in
              treatment may be attributable to discrimination." Cutler v. Stop
              & Shop Supermarket Co., LLC., 513 F. App'x 81, 83 (2d Cir. 2013).
              "An employee is similarly situated to co-employees if they were
              (1) subject to the same performance evaluation and discipline
              standards and (2) engaged in comparable conduct." Abdul-Ha-
              keem, 523 F. App'x at 21.

              Plaintiff argues, inter alia, that she was assigned to fewer surgical
              cases than her co-residents, prevented from participating in spe-
              cialty clinics, and placed and kept on institutional probation and
              remediation plans when others were not. (Compl. '!'I 56, 58, 67.)
              But Plaintiff offers no similarly situated comparator to substanti-
              ate her claim. Instead, she offers Dr. Rachel Chamberlain,
              another intern accused of making an audio recording of a resi-
              dent while on shift. (Notes of June 13, 2017 Mtg. (Dkt. 36-10).)
              According to Plaintiff, Dr. Chamberlain, who is white, was given
              a three-month remediation whereas Plaintiff was suspended and
              terminated for the same conduct. (Opp. at 7.) The comparison
              fails in an obvious respect: there is no allegation that the com-
              plaint against Dr. Chamberlain came after a series of
              interventions for poor performance and concern for the safety of
              patients placed in her care.




                                               13
Case 2:18-cv-02585-NGG-RLM Document 39 Filed 09/14/20 Page 14 of 19 PageID #: 568




              Plaintiffs claims under Title VII, NYSHRL, and Section 1981
              therefore fail to get out the gate, because she cannot establish a
              prima facie case of discrimination.
                      2.   Pretext
              Even if Plaintiff made a prima facie showing of discrimination,
              the copious and contemporaneous documentation of Defendants'
              concern with her performance and attempts to remediate her is
              more than sufficient to demonstrate legitimate and non-discrim-
              inatory reasons for terminating her employment. See Tuba v.
              Orange Reg'l Med. Ctr., 690 F. App'x. 736, 740 (2d Cir. 2017).
              Therefore, the court moves to the third stage of the McDonnell
              Douglas inquiry. At this stage, a plaintiff "may no longer simply
              rely on having made out a prima facie case" and the court must
              "determine, by looking at the evidence [the plaintiff] has prof-
              fered and the counter-evidence [the defendant] has presented,
              whether [the plaintiff] has raised sufficient evidence upon which
              a reasonable jury could conclude by a preponderance of the evi-
              dence" that the alleged discrimination was a motivating factor
              for the adverse employment action. Gorzynski v. JetBlue Airways
              Corp., 596 F.3d 93, 107 (2d Cir. 2010); 42 U.S.C. § 2000e-2(m).
              "Conclusory allegations of discrimination are insufficient to show
              that a defendant's non-discriminatory reasons are pretexts and
              avoid summary judgment." Trane v. Northrop Grumman Corp.,
              94 F. Supp. 3d 367,375 (E.D.N.Y. 2015).
              Here, Plaintiff alleges disparaging remarks by Dr. Riggs that do
              not, on their own, suggest that Defendants' proffered legitimate
              reasons for termination were pretextual. As the court has stated,
              "stray remarks, even if made by a decision maker, do not consti-
              tute sufficient evidence to make out a case of employment
              discrimination without more." Parsons v. JP Morgan Chase Bank,
              No. 16-cv-0408 (NGG), 2018 WL 4861379, at *11 (E.D.N.Y.
              Sept. 30, 2018); see also Khov. New York & Presbyterian Hosp.,




                                             14
Case 2:18-cv-02585-NGG-RLM Document 39 Filed 09/14/20 Page 15 of 19 PageID #: 569




              344 F. Supp. 3d 705 (S.D.N.Y. 2018) (manager's alleged com-
              ments about employee's Chinese accent, including that she
              needed to speak English, did not demonstrate that non-discrimi-
              natory reasons for termination were pretextual). Although Dr.
              Riggs was Chairman of the OB/GYN Department and ultimately
              responsible for Plaintiffs termination, the Department voted
              unanimously to terminate her based on reports from numerous
              doctors, across multiple institutions. (Defs. 56.1 'I 54.) An inde-
              pendent panel unanimously upheld that decision. (Id. '159.) Even
              if the court assumed animus on the part of Dr. Riggs, and even if
              the court refused to credit any evaluation or recommendation
              that he gave, there would still be overwhelming evidence-from
              people against whom no allegations of discrimination have been
              made-that Defendants' decision to terminate Plaintiffs employ-
              ment was based on legitimate non-discriminatory reasons. See
              Collins v. New York City TransitAuth., 305 F.3d 113, 115 (2d. Cir.
              2002) ("Where an employee's ultimate termination depends
              upon, and is allowed by, a decision of an independent and unbi-
              ased arbitrator based on substantial evidence after a fair hearing,
              the arbitration decision has probative weight regarding the req-
              uisite causal link between an employee's termination and the
              employer's illegal motive.")
              At this stage in the McDonnell Douglas framework, Plaintiff bears
              the burden to overcome the legitimate and non-discriminatory
              reasons for termination that Defendants proffered. The com-
              ments made by Dr. Riggs are not enough to suggest animus on
              behalf of over ten doctors, spread across three medical centers,
              who concluded that her performance on the job was poor and
              dangerous to patients. Accordingly, Defendants are entitled to
              summary judgment on all of Plaintiffs claims for race and na-
              tional origin discrimination under Title VII, NYSHRL, and Section
              1981.




                                              15
Case 2:18-cv-02585-NGG-RLM Document 39 Filed 09/14/20 Page 16 of 19 PageID #: 570




                  B. Hostile Work Environment
              Plaintiff asserts claims for hostile work environment under 42
              U.S.C. § 2000e and the NYSHRL. As with discrimination, anal-
              yses of hostile work environment claims under federal and New
              York law are coextensive. Davis-Bell v. Columbia Univ., 851 F.
              Supp. 2d 650, 670 (S.D.N.Y. 2012). Although courts are gener-
              ally reluctant to grant summary judgment in such matters,
              "courts use a totality of the circumstances approach for determin-
              ing whether a plaintiffs work environment is sufficiently hostile
              to support a hostile work environment claim." Love v. City of New
              York Dept. of Con.sumer Affairs, 390 F. Supp. 2d 362, 371
              (S.D.N.Y. 2005).
              A hostile work environment claim requires a showing first that
              "the workplace is permeated with discriminatory intimidation,
              ridicule, and insult that is sufficiently severe or pervasive to alter
              the conditions of the victim's employment and create an abusive
              working environment," and second that "a specific basis exists for
              imputing the conduct that created the hostile work environment
              to the employer." Howleyv. Town ofStraiford, 217F.3d 141, 153-
              54 (2d Cir. 2000) . Incidents of harassment must be continuous
              and not merely episodic. Gorzynskl 596 F.3d at 102. In evaluat-
              ing whether a workplace is hostile, courts consider several factors
              including: the frequency of the discriminatory conduct; its sever-
              ity; whether it is physically threatening or humiliating, as
              opposed to merely an offensive utterance; and whether it unrea-
              sonably interferes with the employee's work performance. Teny,
              336 F.3d at 148. As such, "simple teasing, offhand comments,
              and isolated incidents (unless extremely serious)" are generally
              insufficient to sustain a hostile work environment claim. Fara-
              gher v. City of Boca Raton, 524 U.S. 775, 788 (1998).

              Plaintiffs evidence is insufficient to establish a hostile work envi-
              ronment claim. She alleges that Dr. Riggs mocked or otherwise
              demeaned her on five specific occasions:




                                               16
Case 2:18-cv-02585-NGG-RLM Document 39 Filed 09/14/20 Page 17 of 19 PageID #: 571




                  •   July 13, 2016: Dr. Riggs asked Dr. Bryson to translate
                      what Plaintiff was saying;
                  •   August 10, 2016: Dr. Riggs asked Dr. Bryson to help him
                      understand Plaintiff;
                  •   January 6, 2017: Dr. Riggs "ridiculed and mocked" Plain-
                      tiffs accent;
                  •   February 16, 2017: Dr. Riggs complained that could not
                      understand her and that she was speaking too quickly;
                      and
                  •   February 17, 2017: Dr. Riggs complained that Plaintiff
                      speaking too slowly.
              (Compl. ffff 40-51.)
              Mocking an individual's accent is inappropriate and may, under
              certain circumstances, provide a basis for successful claims of dis-
              crimination or a hostile work environment. In this case, however,
              these incidents alone fail to establish an environment "permeated
              with discrimination, intimidation, ridicule, and insult," as neces-
              sary to sustain a hostile work environment claim. Kho, 344 F.
              Supp. 3d at 722. The only alleged instance of direct mocking oc-
              curred on January 6, 2017. No reasonable juror could find that
              Dr. Riggs's comments "were continuous and concerted or consti-
              tuted a steady barrage of opprobrious comments." Id. (holding
              that manager's comments about employee's Chinese accent were
              insufficient to show a hostile work environment); see also Augus-
              tin v. Yale Club of N. Y.C., No. 03-cv-1924 (KMK), 2006 WL
              2690289 (S.D.N.Y. Sept. 15, 2006) (finding that four or five com-
              ments over a five-year period are insufficient to support hostile
              work environment claim). Accordingly, Defendants are entitled
              to summary judgment on Plaintiffs hostile work environment
              claims.




                                              17
Case 2:18-cv-02585-NGG-RLM Document 39 Filed 09/14/20 Page 18 of 19 PageID #: 572




                  C. Retaliation
              Plaintiff also asserts claims for retaliation under Title VII and
              NYSHRL. "In order to defeat a motion for summary judgment
              addressed to a claim of retaliation ... plaintiff must first present
              sufficient evidence to make out a prima facie case, that is, evi-
              dence sufficient to permit a rational trier of fact to find (1) that
              she engaged in protected participation or opposition under Title
              VII, (2) that the employer was aware of this activity, (3) that the
              employer took adverse action against the plaintiff, and (4) that a
              causal connection exists between the protected activity and the
              adverse action, i.e., that a retaliatory motive played a part in the
              adverse employment action." Cifra v. Gen. Elec. Co., 252 F.3d
              205, 216 (2d Cir. 2001). The court employs the same analysis for
              claims under NYSHRL. ldeyi v. State Univ. ofNew York Downstate
              Med. Ctr., 09-cv-1490 (ENV), 2010 WL 3938411 at *6 (E.D.N.Y.
              Sept. 30, 2010).
              Plaintiffs claims of retaliation fail for the same reason her claims
              of discrimination fail. Given the extensive evidence of legitimate,
              non-discriminatory reasons for Defendants to terminate Plain-
              tiffs residency, no reasonable juror could find that retaliation,
              rather than performance, drove the decision. See Emengo v. Stark,
              774 F. App'x 26, 30 (2d Cir. 2019). Defendants are entitled to
              summary judgment on Plaintiffs claims of retaliation.
                  D. Aiding and Abetting
              Finally, Plaintiff asserts a claim under NYSHRL insofar as it pro-
              vides that it is an unlawful discriminatory practice to "aid, abet,
              incite, compel or coerce" any act forbidden by the statute. N.Y.
              Exec. Law§ 296(6). Because the court now dismisses all of Plain-
              tiffs other claims under NYSHRL, there was no forbidden act to
              aid or abet and Defendants are entitled to summary judgment on
              this claim.




                                              18
Case 2:18-cv-02585-NGG-RLM Document 39 Filed 09/14/20 Page 19 of 19 PageID #: 573




                 IV. CONCLUSION

                 For the foregoing reasons, Defendants' (Dkt. 31) Motion for Sum-
                 mary Judgment is GRANTED with prejudice. The Clerk of the
                 Court is respectfully DIRECTED to enter judgment for Defend-
                 ants and close the case.


        SO ORDERED.


        Dated:      Brooklyn, New York
                    September 14, 2020

                                                            /s/ Nicholas G. Garaufis
                                                           NICHOIAS G. GARAUFIS
                                                           United States District Judge




                                               19
